                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


MCARTHUR GRIFFIN                                 CIVIL ACTION NO: 3:20-cv-00092
                                 Plaintiff
                                                 DISTRICT JUDGE:
VERSUS                                           HON. BRIAN A. JACKSON

REC MARINE LOGISTICS, LLC, ET                    MAGISTRATE JUDGE:
AL                                               HON. ERIN WILDER-DOOMES
                      Defendants


                    MOTION TO SUBSTITUTE COUNSEL OF RECORD
        NOW INTO COURT, through undersigned counsel, come, Defendants, REC Marine

Logistics, LLC, GOL, LLC, Gulf Offshore Logistics, LLC, and Offshore Transport Services,

LLC who hereby move this Honorable Court for an order substituting, Salvador J. Pusateri

(#21036) and Kyle A. Khoury (#33216) of the law firm Pusateri, Johnston, Guillot &

Greenbaum, LLC, located at 1100 Poydras Street, Suite 2250, New Orleans, Louisiana 70163, as

counsel of record for REC Marine Logistics, LLC, GOL, LLC, Gulf Offshore Logistics, LLC,

and Offshore Transport Services, LLC, replacing Fred E. Salley (#11665) of the Salley &

Associates in this litigation.

                                             Respectfully submitted,

                                             /s/Salvador J. Pusateri______________________
                                             Salvador J. Pusateri, T.A. (#21036)
                                             Kyle A. Khoury (#33216)
                                             Pusateri, Johnston, Guillot & Greenbaum
                                             1100 Poydras Street, Suite 2250
                                             New Orleans, LA 70163
                                             Telephone: 504-620-2500
                                             Facsimile: 504-620-2510
                                             Salvador.Pusateri@pjgglaw.com
                                             Kyle.Khoury@pjgglaw.com
/s/ Fred E. Salley
 Fred E. Salley (#11665)
 Salley & Associates
 P. O. Box 3549
 Covington, LA 70434
 985-867-8830
 Email: fsalley@charter.net
